Christainson, Ch. J.
(dissenting). As I construe the complaint in this case, the action is one to enjoin the collection of taxes. The prayer for judgment is that defendants be enjoined from asserting jurisdiction over the annexed territory, and from levying taxes against property located therein; and, also, that plaintiffs and all others similarly situated have judgment against the defendant school district for the amounts paid for taxes levied during the year 1915. I do not, however, deem the character of the action of controlling importance. The action is brought by the plaintiffs as private persons. There is no averment that the attorney general was ever requested to institute or co-operate in bringing an action in the nature of quo warranto. There is nothing to show that anyone but the plaintiffs assail the an-*155nexatiou order, or that they have authority to bring the action in behalf of others. One of the plaintiffs' signed the petition for annexation. The school district from which the territory has been segregated is not a party, and has made no complaint. So far as the complaint shows the plaintiffs were fully informed of every alleged fact upon which they predicate their action on June 25th, 1916, and yet there is not the slightest excuse offered for their failure to seek review by certiorari, or to institute their action within a reasonable time, or to prosecute the same with some degree of diligence. The trial court did not dismiss the action, but merely sustained the demurrer and granted plaintiffs leave to serve an amended complaint. It seems to me that the trial court was justified in making this order, regardless of the nature of the action. See Black v. Brinckley, 54 Ark. 312, 15 S. W. 1030; State ex rel. Walker v. McLean County, 11 N. D. 356, 367, 92 N. W. 385; State ex rel. West v. Des Moines, 96 Iowa, 521, 31 L.R.A. 186, 59 Am. St. Rep. 381, 65 N. W. 818.